DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3–7 are allowable in view of the newly submitted IDS dated Aug. 5, 2022. 
Below are the reasons for allowance:
Heikamp et al., WO 2013/010818 A1 (“Heikamp”)1 is considered the closest art. 
Regarding Claim 1: 
Heikamp discloses the claimed limitation of a filter cartridge (Heikamp’s filter element 4). Keikamp Fig. 1, p. 1. Heikamp’s filter cartridge 4 comprises filtration media (main separator 7 and Nachabscheider 8) defining an interior area (the interior space inside Nachabscheider 8) and extending between a first end (the end proximate disc 22) and a second end (the end proximate disc 21). Id. at Fig. 1, p. 3. 
Heikamp also discloses an open end cap (disc 22) coupled to the filtration media 7 and 8 at the first end. Heikamp Fig. 1, p. 3. Heikamp’s open end cap 22 has an end and defining an inwardly directed radial surface. Id. at annotated Fig. 3. 

    PNG
    media_image1.png
    563
    765
    media_image1.png
    Greyscale

However, Heikamp does not disclose the claimed limitation of  a seal structure including a seal member attached to the open end cap by an extension member, the seal member defining an end and an outwardly directed radial sealing surface, wherein the seal structure is located at least partially within the filtration media interior area and being located such that the outwardly directed radial sealing surface is spaced radially inward from the open end cap end cap inwardly directed radial surface such that an annulus fully separates the seal member outwardly directed radial sealing surface from the open end cap inwardly directed radial surface.
Claims 3–7 are allowable as they depend on claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                      

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The Heikamp is the 18-page Foreign Reference dated Aug. 05, 2022. A copy of Heikamp’s machine translation is provided with the office action. The examiner relies on the original document for the figures and the machine translation for the text.